Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to the amendment to U.S. Patent application 16/681490 filed on 10/27/2021. This application was originally filed on 11/12/2019. 
	This action is made non-final.
Claims 1-9, 11-20, and 22 are pending in this case. Claims 1 and 13 are independent claims. Claims 10 and 21 were previously cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Based upon the written description of the invention in the specification submitted by Applicant on 11/12/2019 (“the Specification”) at [0029] first data is data received “from the customer interacting with the platform.” It is unclear where in the Specification the language “the second data is based on the first data comprising the user selection of the first product or service that is offered through the digital platform” or its functional equivalent is present. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 11, 12, 13, 18, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 20130246146(Fischer) in further view of U.S. Pre-grant Publication 20130346234(Hendrick) and in further view of WIPO Publication 2019/216825 (Turnstall).
	
1. (Currently Amended) Fischer discloses a method, comprising: at a digital platform: 
receiving, from a user device a user is utilizing to access the digital platform, user input including first data comprising a user selection of a first product or service that is   available through the digital platform wherein the first product or service is a first type of product or service; (See Fisher at [0165] and 10A where disclosed is a plurality of offers presented to a user in response to detection of the user at an online location, this is held to teach the limitation of a user input on a user device. See Fischer at [0096] where data regarding a user’s previous purchases is disclosed. This data is held to constitute a user selection of a product or service through input.)
generating an enriched data set corresponding to the user based on the first data and second data retrieved from the external source; and (See Fisher at [0128]-[0131] where an enhanced data set is created.) 
Fischer may not specifically disclose retrieving,  a second data corresponding to the user from a source external to both the digital platform and the user device, wherein the retrieving of the second data is based on the first data and performed after receiving the first data corresponding to the user;   (See Turnstall at [0013] where disclosed is as follows: 

In accordance with a first embodiment of the invention, there is provided a system for generating insurance product recommendations comprising one or more processors, a memory device coupled to the one or more processors, a machine learning module stored in the memory device and configured to be executed by the one or more processors. The machine learning module comprises instructions for: displaying an input display on a communications interface on a user device; generating a first query for a user to select one or more selectable input in the communications interface; detecting the one or more user selectable input in response to the first query, wherein each of the one or more selectable input confirms a user identifying information, performing a predictive modelling procedure associated with the user identifying information to generate a second query for the user to select the one or more selectable input, wherein the second query is generated based on data from at least one of an intermediary database, an insurer database or a third-party database. The system also comprises a product matching module stored in the memory device and configured to be an insurer database or a third-party database; generating one or more insurance product recommendations for the user based at least in part on the other user profiles and industry profiles.

Disclosed is that a first query is put to a user, and information is garnered from a third party database based upon the first data returned by the user.
See also Fisher at [0097] where data regarding the user may be acquired from a partner.)
Fischer does not disclose wherein the first product or service is an insurance related product; (See Turnstall at [0013] where insurance products are disclosed. It would be obvious for a person of ordinary skill in the at the time of invention to use Fischer to offer insurance products because its location data might indicate that insurance is necessitated.)

Fischer does not specifically disclose the second data is based on the first data comprising the user selection of the first product or service that is offered through the digital platform ( See Turnstall at [0047] where disclosed is “provid[ing] insurance options or recommendations on similar products other companies with similar profiles or industries have purchased previously as shown in Figure 7b.” If the user in Turnstall is a prior customer, their purchase data will be utilized in the system minimally in an aggregation with that of other similar entities as described. See also the previously cited portions of Fisher at [0096], where previous purchase data is utilized as input for generating further sales recommendations.)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Fischer and Turnstall. The two are analogous to the Applicant’s invention in that both constitute systems for recommending products or services to a user. The motivation to use the prior sales data of Fischer do so would have been providing efficient and timely recommendations as taught by Turnstall at [0010]-[0011].

Fischer and Turnstall may not specifically discloses selecting a second type of product or service to be presented to the user based on  the enriched data, wherein the second type of product or service is different than the first type of product or service the user inquired about via the user input. 

Hendrick discloses this limitation. (See Hendrick at [0102] where cross-recommendations to different types of products are disclosed. See also the previously cited portions of Fischer where disclosed are the presentation of products or services to a user.)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Fischer and Hendrick. The two are analogous to the Applicant’s invention in that both constitute systems for recommending or advertising products to a user. The motivation to do so would have been providing efficient and relevant recommendations as taught by Hendrick at [0004].

8. (Original) Fischer, Turnstall, and Hendrick disclose the limitations of Claim 1.
Fischer discloses a limitation wherein the second data includes one or more of firmographic data and technographic data. (See Fischer at [0006] where re-ranking of item recommendations can be performed with “a transaction history associated with the consumer, a demographic of the consumer. . . ” This is held to constitute firmographic and or technographic data.)

(Claim 10 is cancelled)

11. (Original) Fischer, Turnstall, and Hendrick disclose the limitations of Claim 1.
Fischer discloses a limitation wherein enriching the firsts data using the second data is based on interactions between the digital platform and other users. (See Fischer at [0006] where re-ranking of item recommendations can be performed with “a transaction history associated with the consumer, a demographic of the consumer. . . ” This minimally implies other users on the same platform in the context of transaction history.)

12. (Original) Fischer, Turnstall, and Hendrick disclose the limitations of Claim 1.
Fischer discloses a limitation wherein the enriching the first data further includes using data from sources included in the digital platform. (See Fischer at [0006] where re-ranking of item recommendations can be performed with a consumer profile and possibly with the period of time which the user has had an account, presumably on the 

13. (Currently Amended) Fischer discloses a server, comprising: 
an input/output device configured to send and receive signals over a network connection; and 
a processor, the processor configured to perform operations comprising (See Fischer at [0111] for a server appliance running a system over a network): 
receiving, from a user device a user is utilizing to access the digital platform, user input including first data comprising a user selection of a first product or service that is   available through the digital platform; wherein the first data includes an indication of a first product or service available on the digital platform, wherein the first product or service is a first type of product or service; ((See Fisher at [0165] and 10A where disclosed is a plurality of offers presented to a user in response to detection of the user at an online location, this is held to teach the limitation of a user input on a user device. See Fischer at [0096] where data regarding a user’s previous purchases is disclosed. This data is held to constitute a user selection of a product or service through input.)
generating an enriched data set corresponding to the user based on the first data and second data retrieved from the external source; and (See Fisher at [0128]-[0131] where an enhanced data set is created.)

Fischer may not specifically disclose retrieving, a second data corresponding to the user from a source external to both the digital platform and the user device , wherein the retrieving of the second data is based on the first data and performed after receiving the first data corresponding to the user;   (See Turnstall at [0013] where disclosed is as follows: 

In accordance with a first embodiment of the invention, there is provided a system for generating insurance product recommendations comprising one or more processors, a memory device coupled to the one or more processors, a machine learning module stored in the memory device and configured to be executed by the one or more processors. The machine learning module comprises instructions for: displaying an input display on a communications interface on a user device; generating a first query for a user to select one or more selectable input in the communications interface; detecting the one or more user selectable input in response to the first query, wherein each of the one or more selectable input confirms a user identifying information, performing a predictive modelling procedure associated with the user identifying information to generate a second query for the user to select the one or more selectable input, wherein the second query is generated based on data from at least one of an intermediary database, an insurer database or a third-party database. The system also comprises a product matching module stored in the memory device and configured to be executed by the one or more processors, the product matching module comprising instructions for: matching the user identifying information with other user profiles and industry profiles obtained from the at least one of the intermediary database, an insurer database or a third-party database; generating one or more insurance product recommendations for the user based at least in part on the other user profiles and industry profiles.

Disclosed is that a first query is put to a user, and information is garnered from a third party database based upon the first data returned by the user.
See also Fisher at [0097] where data regarding the user may be acquired from a partner.)
Fischer does not disclose wherein the first product or service is an insurance related product; (See Turnstall at [0013] where insurance products are disclosed. It would be obvious for a person of ordinary skill in the at the time of invention to use Fischer to 

Fischer does not specifically disclose the second data is based on the first data comprising the user selection of the first product or service that is offered through the digital platform ( See Turnstall at [0047] where disclosed is “provid[ing] insurance options or recommendations on similar products other companies with similar profiles or industries have purchased previously as shown in Figure 7b.” If the user in Turnstall is a prior customer, their purchase data will be utilized in the system minimally in an aggregation with that of other similar entities as described. See also the previously cited portions of Fisher at [0096], where previous purchase data is utilized as input for generating further sales recommendations.)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Fischer and Turnstall. The two are analogous to the Applicant’s invention in that both constitute systems for recommending products or services to a user. The motivation to use the prior sales data of Fischer do so would have been providing efficient and timely recommendations as taught by Turnstall at [0010]-[0011].

Fischer and Turnstall may not specifically discloses selecting a second type of product or service to be presented to the user based on  the enriched data, wherein the second type of product or service is different than the first type of product or service the user inquired about via the user input. 

Hendrick discloses this limitation. (See Hendrick at [0102] where cross-recommendations to different types of products are disclosed. See also the previously cited portions of Fischer where disclosed are the presentation of products or services to a user.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Fischer and Hendrick. The two are analogous to the Applicant’s invention in that both constitute systems for recommending or advertising products to a user. The motivation to do so would have been providing efficient and relevant recommendations as taught by Hendrick at [0004].

18. (Original) Fischer, Turnstall, and Hendrick disclose the limitations of Claim 13.
Fischer discloses a limitation wherein the second data includes social media data corresponding to the user. (See Fischer at [0006] where re-ranking of item recommendations can be performed with social data from social media.)

19.(Original) Fischer discloses the limitations of Claim 13.
Fischer discloses a limitation wherein the second data includes firmographic data. (See Fischer at [0006] where re-ranking of item recommendations can be performed with “a transaction history associated with the consumer, a demographic of the consumer. . . ” This is held to constitute firmographic and or technographic data.)

22. (Previously Presented) Fischer, Turnstall, and Hendrick disclose the limitations of Claim 13.
Fischer discloses a limitation including the operations further comprising: selecting one or more predetermined responses to the first data based on the second data. (See Fischer at [0099] where it is stated that “[f]urther, a consumer may contribute data towards a consumer profile by way of a form and/or questionnaire, such as, for example, a web-based form or questionnaire.” Utilizing a questionnaire teaches the limitation of a predetermined response to data)


Claim 2-7, 9, 14-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Hendrick and Turnstall and in further view of U.S. Pre-grant Publication 20180047107(Perl).

2. (Previously Presented) Fischer in view of Hendrick discloses the limitations of Claim 1.
Fischer, Turnstall, and Hendrick do not specifically disclose the following, further comprising: 
receiving an indication that the user selected the second product or service; (See Perl at [0015] where the insurance user is referred to as a customer, implying the selection of a product or service, which insurance is.)
and monitoring for information corresponding to the second product or service. (See Perl at [0015] where disclosed is monitoring an insurance customer using telematics in real time in order to verify behavior of the insured relative to the insurance.)


3. (Previously Presented) Fischer, Turnstall, Hendrick and Perl disclose the limitations of Claim 2.
Perl discloses a limitation further comprising: 
when monitoring for information, identifying a predetermined condition corresponding to the second product or service; and performing an action in response to the predetermined condition. (See Perl at [0018] where a driving behavior pattern is determined from monitoring and used to create a driving score.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Fischer and Perl. The two are analogous to the Applicant’s invention in that both relate to providing insurance. The motivation to add monitoring to the system of Fischer would have been finding more demographic data on the user, such as driving score as scores are discussed by Fischer at [0105].

4. (Previously Presented) Fischer, Turnstall, Hendrick and Perl disclose the limitations of Claim 3.
Perl discloses a limitation, wherein the action includes notifying the user of an event corresponding to the second product or service. (See Perl at [0018] where accident 

5. (Original) Fischer, Turnstall, Hendrick and Perl disclose the limitations of Claim 3.
Perl discloses a limitation wherein he predetermined condition is based on a risk event and. (See Perl at [0015] “As an example may serve the USA, where the Nr 2 accident cause is speeding.  The present innovation makes it possible to take into account the speeding and other data points . . .” )
the action includes implementing a risk mitigation technique. (See again Perl at [0015] where it is stated that “The present invention allows a complete new way for automated risk-transfer for motor vehicles, wherein the second risk-transfer system (reinsurer) is able to provide and distribute risk-transfer. . .“ This is held to teach the limitation of a risk mitigation technique because transferring risk is one means of mitigation.)
6. (Original) Fischer, Turnstall, Hendrick and Perl disclose the limitations of Claim 3.
Perl discloses a limitation wherein the predetermined condition is based on receiving information from a device deployed by the user. (See again Perl at [0015] where it is stated “Based on the score and other relevant telematics data visible to consumers and insurers (if consumer agrees), insurers are able quote.” It is further stated in the same paragraph that “[f]or the vehicle embedded telematics devices (OEM line fitted) there may also exist other device sources, as e.g. aftermarket and retrofitted devices (windscreen device, black box, OBD dongle, CLA device (cigarette lighter adaptor), eCall OBU, navigation system) as standalone or with link to smartphone app or internet webpage or smart watch and other wearables.”)

7. (Original) Fischer, Turnstall, and Hendrick discloses the limitations of Claim 1.
Fischer, Turnstall, and Hendrick do not specifically disclose a limitation wherein the second data includes social media data corresponding to the user.
Perl discloses this limitation. (See Perl at [0015] where it is stated that Finally, the resent invention allows to implement added features or services, such as automated policy module, incl.  automated underwriting, claims handling module, technical accounting module (e.g. for monthly billing), client management modules, and/or additional telematics modules as driver feedback, positive selection, reward, loyalty program, engagement, gamification, social media integration, interface for added value services (e.g. e-call, crash notification, crash reporting etc.), etc).

9. (Original) Fischer, Turnstall, and Hendrick disclose the limitations of Claim 1.
Fischer, Turnstall, and Hendrick do not disclose a limitation wherein the second data includes data received from a device deployed by the user, wherein the device is one of a wearable device or an Internet of Things (IOT) device. 
Perl discloses this limitation.(See Perl at [0015] where the following is stated: “[f]or the vehicle embedded telematics devices (OEM line fitted) there may also exist other device sources, as e.g. aftermarket and retrofitted devices (windscreen device, black box, OBD dongle, CLA device (cigarette lighter adaptor), eCall OBU, navigation system) as standalone or with link to smartphone app or internet webpage or smart watch and other wearables.”)

14. (Previously Presented) Fischer, Turnstall, and Hendrick disclose the limitations of Claim 13.
Fischer, Turnstall, and Hendrick do not specifically disclose the following disclosed by Perl: the operations further comprising: receiving an indication that the user selected the second product or service; (See Perl at [0015] where the insurance user is referred to as a customer, implying the selection of a product or service, which insurance is.)
 and monitoring for information corresponding to the second product or service. (See Perl at [0015] where disclosed is monitoring an insurance customer using telematics in real time in order to verify behavior of the insured relative to the insurance.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Fischer and Perl. The two are analogous to the Applicant’s invention in that both relate to providing recommendations. 

15. (Previously Presented) Fischer, Turnstall, Hendrick and Perl disclose the method of Claim 14.
Perl discloses the operations further comprising: when monitoring for information, identifying a predetermined condition corresponding to the second product or service; and performing an operation in response to the predetermined condition.
Perl discloses this limitation. (See Perl at [0018] where a driving behavior pattern is determined from monitoring and used to create a driving score.)

16. (Previously Presented) Fischer, Turnstall, Hendrick and Perl disclose the method of Claim 15.
Perl discloses a limitation wherein the operation includes notifying the user of an event corresponding to the second product or service. (See Perl at [0018] where accident notification are specifically disclosed as an added service that may be determined based upon monitoring.)

17. (Original)  Fischer Turnstall, Hendrick and Perl disclose the method of Claim 15.
Perl discloses a limitation wherein the predetermined condition is based on receiving information from a device deployed by the user. (See again Perl at [0015] where it is stated “Based on the score and other relevant telematics data visible to consumers and insurers (if consumer agrees), insurers are able quote.” It is further stated in the same paragraph that “[f]or the vehicle embedded telematics devices (OEM line fitted) there may also exist other device sources, as e.g. aftermarket and retrofitted devices (windscreen device, black box, OBD dongle, CLA device (cigarette lighter adaptor), eCall OBU, navigation system) as standalone or with link to smartphone app or internet webpage or smart watch and other wearables.”)

20. (Original) Fischer, Turnstall, and Hendrick disclose the limitations of Claim 13.
Perl discloses a limitation wherein the second data includes data received from a wearable device.
Perl discloses this limitation. (See Perl at [0015] where the following is stated: “[f]or the vehicle embedded telematics devices (OEM line fitted) there may also exist other device wearables.”)

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's remarks filed 10/27/2021 (“the Remarks”) have been fully considered but  they are not persuasive.
35 U.S.C. 103
Regarding the rejection of Claims 1 and 13 it is argued in the Remarks on page 7 that Turnstall does not retrieve data “based on ‘first data’ recited within the meaning of” amended Claim 1 because Turnstall data is retrieved in response to user input “confirming the user’s identity.” The reasonableness of using Turnstall to reject this portion of the claim hinges on whether or not the limitation would have been obvious to try to a person of ordinary skill in the art at the time of filing in view of Turnstall and the other cited inventions (Hendrick and Fischer). The Fisher reference teaches at [0096] that it utilizes a purchase history, and at some juncture presents offers to a user [0165]. Turnstall teaches the utilization of third party databases to retrieve data (about users) and use said data to create product offers. The question that must be answered is rd party databases taught in Turnstall?” There are two main factors indicating this would have been obvious to try: first, fact that Turnstall itself suggests utilizing previous purchase data in [0047]; second, that purchase data may indeed contain the kind of personal identifying information that applicant argues is necessitated by Turnstall. It is well known to those of skill in the art that purchases and purchase orders often contain the various items (company details, tax numbers, etc.) described in Turnstall and recited on Page 7 of the Remarks by Applicant.
The depended claims cannot therefore be allowed based solely on their dependence from independent Claims 1 and 13.



	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday – Friday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
3/16/2022




						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175